Citation Nr: 0632069	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  05-00 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
neurologic amyotrophy, to include as secondary to infectious 
neuritis.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1957 to March 
1961.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The merits of the veteran's claim for service connection will 
be addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.   A December 1981 Board decision denied service connection 
for disabilities of the right shoulder and right lower 
extremity.

4.  The evidence received since the December 1981 Board 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for neurologic amyotrophy.


CONCLUSIONS OF LAW

1. The Board's December 1981 decision, which denied 
entitlement to service connection for disabilities of the 
right shoulder and of the right lower extremity, is final.  
38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.1100, 
20.1104 (2005).

2. The evidence received subsequent to the Board's December 
1981 decision is new and material, and the claim for service 
connection for neurologic amyotrophy is reopened.  38 
U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 20.1105 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for neurologic amyotrophy, the RO had a duty to 
notify the veteran what information or evidence was needed in 
order reopen his claim.  The law specifically provided that 
nothing in amended section 5103A, pertaining to the duty to 
assist claimants, shall be construed to require VA to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  
In the decision below, the Board has reopened the veteran's 
claim for service connection for neurologic amyotrophy, and 
therefore, regardless of whether the requirements of the law 
have been met in this case, no harm or prejudice to the 
appellant has resulted.  Therefore, the Board concludes that 
the current laws and regulations have been complied with, and 
a defect, if any, in providing notice and assistance to the 
veteran was at worst harmless error in that it did not affect 
the essential fairness of the adjudication.  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board observes that the veteran's claim for service 
connection for a right shoulder disability was previously 
considered and denied by the Board in a decision dated in 
December 1981.  The appellant was provided a copy of that 
decision, and the Board's decision in the matter is final.  
See 38 U.S.C.A. §§ 7103, 7104(b); 38 C.F.R. § 20.1100.

In December 2003, the veteran requested that his claim for 
service connection for neurologic amyotrophy be reopened.  
The rating decision now on appeal denied the appellant's 
claim on the basis that new and material evidence had not 
been submitted.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, a December 1981 Board decision previously 
considered and denied the veteran's claim for service 
connection for a right shoulder disorder.  In that decision, 
the Board observed that the veteran's service medical records 
were negative for any complaints, treatment, or diagnosis of 
a right shoulder injury and that he did not seek treatment 
immediately following his period of service.  As such, the 
Board determined that a disability of the right shoulder and 
of the right lower extremity as well as an active or 
progressive neurologic disease was not manifested in service 
or for many years thereafter.  Therefore, the Board denied 
service connection for disabilities of the right shoulder and 
of the right lower extremity.  

The evidence associated with the claims file subsequent to 
the December 1981 Board decision includes private medical 
records, VA medical records, lay statements, and information 
obtained from the Internet as well as the veteran's own 
assertions.  The Board has thoroughly reviewed the evidence 
associated with the claims file subsequent to the December 
1981 decision and finds that this evidence constitutes new 
and material evidence which is sufficient to reopen the 
previously denied claim for service connection for neurologic 
amyotrophy.  This evidence is certainly new, in that it was 
not previously of record.  The Board also finds the private 
medical records to be material in that they relate to an 
unestablished fact necessary to substantiate the veteran's 
claim.  In this regard, there are two statements from private 
physicians dated in January and February 2005 indicating that 
the veteran's right shoulder condition was aggravated during 
his military service.  Therefore, the Board finds that new 
and material evidence has been presented to reopen the 
veteran's previously denied claim for service connection for 
neurologic amyotrophy.  However, as will be explained below, 
the Board is of the opinion that further development is 
necessary before the merits of the veteran's claim can be 
addressed.


ORDER

New and material evidence having been submitted, the claim 
for service connection for neurologic amyotrophy is reopened, 
and to this extent only, the appeal is granted.


REMAND

Reasons for Remand:  To obtain a medical opinion, to provide 
a corrective VCAA notice letter, and to allow for the initial 
consideration of additional evidence by the RO.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2005).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).

In this case, the Board notes that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for neurologic amyotrophy.  The veteran's 
private medical records indicate that he was treated for 
polio and associated right shoulder problems prior to 
entering military service and that heavy lifting during his 
period of service aggravated his right shoulder condition.  
However, the evidence of record does not include a medical 
opinion based on a complete review of the medical evidence 
addressing whether the veteran currently has neurologic 
amyotrophy or any other right shoulder disorder that is 
related to his military service.  Therefore, the Board finds 
that a VA examination and medical opinion are necessary for 
the purpose of determining the nature and etiology of any 
right shoulder disorder that may be present.  

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or an 
effective date.  As those questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the type of evidence that is 
needed to establish a disability rating and an effective 
date.  

Lastly, the Board observes that additional evidence has been 
received, namely information obtained from the Internet in 
August 2006, which was not previously considered by the RO.  
A Supplemental Statement of the Case (SSOC) was not issued, 
and the veteran did not submit a waiver of the RO's initial 
consideration of the evidence.  As such, the additional 
evidence must be referred to the RO for review and 
preparation of a Supplemental Statement of the Case, if a 
grant of the benefit sought is not made.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any neurologic amyotrophy or 
other right shoulder disorder that may 
be present.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
service medical records and private 
medical records, and to render opinions 
on the following matters:

(a)  Given the opinions expressed by J. 
R. S., M.D., in the January 2005 letter 
and by A. J. A., M.D., in the February 
2005 letter and based on a review of the 
veteran's service medical records and 
all other pertinent medical records in 
the claims file, the examiner should 
render an opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current right shoulder 
disorder or any current residuals of 
neurologic amyotrophy secondary to 
infectious neuritis, diagnosed in March 
1963 at the University of Nebraska 
College of Medicine, had its onset in 
service.  

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.)

(b)  In addition, the examiner should 
understand that whether polio, shown on 
the veteran's enlistment examination by 
history, preexisted his military service 
is a legal question to be resolved by 
the adjudicators at the RO.  However, 
assuming that polio did preexist the 
veteran's military service, the examiner 
should render an opinion as to whether 
any current right shoulder disability or 
any current residuals of neurologic 
amyotrophy secondary to infectious 
neuritis, diagnosed in March 1963, are 
the result of preexisting polio having 
been aggravated (i.e., increased in 
severity) during service.  If so, the 
examiner should indicate whether the 
increase in severity was consistent with 
the natural progression of the disease 
or whether the increase represented a 
permanent worsening or "aggravation" of 
the disease beyond its natural 
progression.  In responding to this 
question, the examiner should note that 
temporary or intermittent flare-ups of a 
preexisting injury or disease are not 
sufficient to be considered "aggravation 
in service" unless the underlying 
condition, as contrasted with symptoms, 
has worsened.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2005), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  The RO should 
reajudicate the claim for service 
connection both on a direct basis and 
on the basis of aggravation of a 
preexisting disease.  See Wagner v. 
Principi, 370 F.3d 1089, 1094-1096 
(Fed.Cir. 2004).  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOC) and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


